DOWDELL, J.
The only question presented for our consideration is the action of the trial court in striking, on motion of the solicitor, the defendant’s plea of misnomer. The defendant was indicted by his initials “W. J.,” and it is averred in the indictment that the defendant’s Christian name is unknown to the grand jury, otherwise than as stated in the indictment. The plea set up that the defendant’s true name was “James Wellborn,” and by that name he was known and called, etc. The averment in the indictment that the defendant’s name was unknown to the grand jury, otherwise than as stated, made the indictment, sufficent under the statute. The plea was properly stricken on the motion. — Gerrish v. State, 53 Ala. 476; Noblin v. State, 100 Ala. 13, 14 South. 767; Winter v. State, 90 Ala. 637, 8 South. 556.
No error appearing on the record, the judgment appealed from must be affirmed.
Tyson, C. J., and Anderson and McClellan, JJ., concur.